Name: Decision (EU) 2015/811 of the European Central Bank of 27 March 2015 on public access to European Central Bank documents in the possession of the national competent authorities (ECB/2015/16)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  information and information processing;  documentation
 Date Published: 2015-05-23

 23.5.2015 EN Official Journal of the European Union L 128/27 DECISION (EU) 2015/811 OF THE EUROPEAN CENTRAL BANK of 27 March 2015 on public access to European Central Bank documents in the possession of the national competent authorities (ECB/2015/16) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 34 thereof, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 6(1) in conjunction with Article 6(7) thereof, Having regard to the proposal from the Supervisory Board and in consultation with the national competent authorities, Whereas: (1) The regime on public access to European Central Bank (ECB) documents is laid down in Decision ECB/2004/3 (2). (2) ECB documents may be in the possession of the national competent authorities as a result of their duty to assist the ECB, to cooperate in good faith and to exchange information with the ECB pursuant to Regulation (EU) No 1024/2013. The performance of supervisory tasks conferred on the ECB and the effective functioning of the single supervisory mechanism may be hampered if the ECB is not consulted on the scope of access to be granted in respect of ECB documents in the possession of the national competent authorities or, if alternatively, requests for access to such documents are not referred to the ECB. Therefore, requests for access to such documents should either be referred to the ECB or the ECB should be consulted prior to any decision on disclosure, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision: (1) document and ECB document shall mean any content whatever its medium (written on paper or stored in electronic form or as a sound, visual or audiovisual recording) drawn up or held by the ECB and relating to its policies, activities or decisions under Regulation (EU) No 1024/2013; (2) national competent authority (NCA) shall have the meaning assigned to it in point (2) of Article 2 of Regulation (EU) No 1024/2013. This meaning is without prejudice to arrangements under national law that assign certain supervisory tasks to a national central bank (NCB) that is not designated as an NCA. With regard to such arrangements, a reference to an NCA in this Decision shall also refer to the NCB in respect of the supervisory tasks assigned to it by national law. Article 2 Documents at the NCAs Where an NCA receives a request for an ECB document in its possession, the NCA shall consult the ECB on the scope of access to be granted, prior to taking a decision on disclosure, unless it is clear that the document shall or shall not be disclosed. Alternatively, the NCA may refer the request to the ECB. Article 3 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 4 Addressees This Decision is addressed to the NCAs. Done at Frankfurt am Main, 27 March 2015. The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) Decision ECB/2004/3 of 4 March 2004 on public access to European Central Bank documents (OJ L 80, 18.3.2004, p. 42).